UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8022



JEROME BRANCH,

                                              Plaintiff - Appellant,

          versus


RON CHERRY; LIEUTENANT JONES; P. A. SNOWDY;
NURSE BROWN; MS. TELINSKI, Head Nurse;
SARGEANT   ADAMS;  NURSE  WHITESIDE;  NURSE
GOLDSMITH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-407-2)


Submitted:   March 6, 2002                 Decided:   March 18, 2002


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Branch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jerome Branch appeals the district court’s order dismissing

his   42   U.S.C.A.    §    1983   (West       Supp.   2001)   complaint   without

prejudice for failure to exhaust administrative remedies.                   We have

reviewed the record and the district court’s opinion and find no

reversible error.          See Porter v. Nussle,               U.S.    , 2002 WL

261683 (Feb. 26, 2002) (No. 853); Booth v. Churner, 532 U.S. 731

(2001).     Accordingly, we affirm on the reasoning of the district

court.     See Branch v. Lieutenant Jones, No. CA-01-407-2 (E.D. Va.

Nov. 15, 2001).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                           AFFIRMED




                                           2